The answer, denying the allegations of the bill, insisted that it was the agreement of the parties that an absolute conveyance in fee simple should be made.
In the court below an issue was directed to inquire into the alleged fraud; and on the trial the deposition of Nancy Price, the widow of the grantor in the deed, was offered in evidence by the complainants and objected to by defendant on the ground that she was entitled to dower in the premises. The objection was overruled, and the deposition read. The issue was found in favor of complainants; and the only question before this Court, on the appeal of the defendant, was on the admissibility of this deposition.                                    (419)
There can be no objection to this deposition on the ground that the widow had any interest in the land, because, whether the deed was absolute or considered as a mortgage, her right of dower was gone. If it was considered as a mortgage, it would seem that she was swearing against her interest, because the personal property of her late husband was the fund out of which the money must be raised to pay the debt and redeem the land, which would consequently lessen the fund out of which the law makes provision for her. For these reasons I think a new trial of the issue should not be granted.
The other judges being of this opinion, a new trial was refused.
PER CURIAM.                                          Affirmed.
(420)